DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7/14/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “formless mass”. Para. [0023] of the current specification discloses that the formless mass is actually a mass that is formed by between elements. It is unclear to the examiner as to how the mass is formless, if the mass is formed into shape by other elements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiki et al. (JP2012036960A) in view of Sanaka et al. (US Pub. No. 2014/0029883).
Regarding claim 1, the Toshiki et al. (hereinafter Toshiki) reference discloses a sealing device (Fig. 13) for a wheel hub unit (Fig. 13), the sealing device configured to form a static seal to protect the wheel hub unit from environmental contaminants (Fig. 13), and comprising: 
a metal shield (26) coupled to a collar (e.g. 2) of the wheel hub unit, and having an end wall (e.g. 26d), a cylindrical lateral wall (e.g. at 26c) integral with, and orthogonal to, the end wall (Fig. 13), the lateral wall having twice the thickness of the end wall in order to impart stiffness to the metal shield (Figs. 4a,4b), and a stop edge (26m) integral with the cylindrical lateral wall on the opposite side to the end wall, for bearing axially against the collar (Fig. 13).
However, Fig. 13 of the Toshiki reference fails to explicitly disclose a sealing gasket, the sealing gasket being capable of forming a bead against the collar in a transport configuration of the sealing device, and the sealing gasket being capable of 
Fig. 8 of the Toshiki reference discloses providing the claimed seal (30).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the sealing gasket to Fig. 13 in order to provide a backup seal and to prolong the life of the system.
However, the modified Toshiki reference fails to explicitly disclose the sealing gasket formed by a silicone-based sealing compound.
The Sanaka et al. (hereinafter Sanaka) reference, a wheel hub seal, discloses making a seal of different materials including silicone (Para. [0056]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the seal of the Toshiki reference of silicone in view of the teachings of the Sanaka reference since the materials are known equivalents for seals and in order to provide a seal that will function in different temperatures.
Regarding claim 2, the Toshiki reference, as modified in claim 1, discloses the sealing gasket is capable of, in the transport configuration, forming a bead against the cylindrical lateral wall of the metal shield, and mass spread and distributed between the cylindrical lateral wall and the collar of the wheel hub unit (Toshiki, Fig. 8).
Regarding claim 3, the Toshiki reference, as modified in claim 2, discloses a compensation space defined by a chamfer formed in the collar and by the shield (Toshiki, Fig. 8).
Regarding claim 4, the Toshiki reference, as modified in claim 1, discloses the sealing gasket is capable of forming, in the transport configuration of the sealing capable of forming, in the assembled configuration, a mass compressed and spread between the cylindrical lateral wall, the stop edge and the collar (Toshiki, Figs. 8 and 13).
Regarding claim 5, the Toshiki reference, as modified in claim 1, discloses the sealing gasket is capable of forming, in the transport configuration, a bead against the stop edge, the sealing gasket is capable of forming, in the assembled configuration, a mass compressed and distributed between the stop edge and the collar (Toshiki, Fig. 13).

Response to Arguments
It noted that the application number for the Toshiki reference was cited in the previous office action, this has been corrected in the current rejection.
Applicant's arguments filed 7/14/21 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of a “sealing compound”, the argument is not persuasive because one of ordinary skill in the art would not consider a “sealing compound” to be a liquid. The claims do not require the “sealing compound” to be a liquid. The applicant further argues that Sanaka reference discloses a “rigid rubber” and would not be capable of function in the same manner as claimed. This argument is not persuasive because the Sanaka reference discloses a “silicone” rubber. The claims only require a “silicone-based sealing compound” and does not define over the “silicone rubber” of the Sanaka reference. It is also well known in the art that when a rubber seal is compressed between two element, the seal will compress and deform.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.